DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 07/27/2022, in which claims 1 - 20, excluding the currently cancelled claim 12, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A video processing method in a video coding system, comprising: receiving input video data associated with a current block in a current picture; 
 	determining a reference picture for the current block stored in a reference picture buffer of the video coding system; 
determining whether the reference picture stored in the reference picture buffer is scaled with respect to the current picture; 
determining whether horizontal wraparound motion compensation is enabled for predicting the current block, including determining that the horizontal wraparound motion compensation is enabled for predicting the current block in response to a wraparound enable flag indicating that the horizontal wraparound motion compensation is enabled and the reference picture being determined as not scaled with respect to the current picture, and
determining that the horizontal wraparound motion compensation is disabled for predicting the current block in response to 
performing motion compensation for the current block to obtain a reference block from the reference picture, wherein when the horizontal wraparound motion compensation is determined as enabled for predicting the current block, an out-of-boundary part is located within the reference picture toward a right boundary when a part of the reference block is outside of a left boundary of the reference picture or an out-of-boundary part is located within Application No. 17/104,037 Reply to Office Action of April 29, 2022 the reference picture toward a left boundary when a part of the reference block is outside of a right boundary of the reference picture; and 
encoding or decoding the current block according to the reference block.

The Office Action previously rejected claims 1, 10, and 13 - 18 under 35 U.S.C § 103 as being unpatentable over Seregin371 (U.S. Patent Application Publication No. 2021/0029371) in view of Xu (U.S. Patent Application Publication No. 2021/0014504); claims 2 - 8 and 19 - 20 were rejected under 35 U.S.C § 103 as being unpatentable over Seregin371 and Xu in view of Park (U.S. Patent Application Publication No. 2018/0278940); and claims 9 and 11 were rejected under 35 U.S.C § 103 as being unpatentable over Seregin371, Xu, and Park in view of Seregin341 (U.S. Patent Application Publication No. 2021/0051341). 

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims.
Seregin371 fails to teach that the horizontal wraparound motion compensation is enabled/disabled based on whether the reference picture is scaled with respect to the current picture. Further, Xu is directed to a method for intra block copy mode, in which both the current block and the reference block are in the same picture, i.e., the current picture. Therefore, Xu fails to disclosure that the reference picture is to be scaled with respect to the current picture, and fails to remedy the deficiencies of Seregin371. 
 	Accordingly, it is admitted that Claim 1 (and associated dependent claims) patentably defines over Seregin371 and Xu. Independent Claims 17 and 18, although differing in scope and statutory class, patentably define over Seregin371 and Xu at least for reasons analogous to the reasons stated above for the patentability of Claim 1. Thus, claims 17 and 18 (and all associated dependent claims) patentably define over Seregin371 and Xu.Application No. 17/104,037 Consequently, in view of the present amendments and in light of the above discussion, the outstanding grounds for rejections and objections are believed to have been overcome. The application as amended herewith is believed to be in condition for formal allowance
 Therefore, all pending claims in this application are in condition for allowance, based on assessment of Applicant’s arguments advanced in the latest communication as dated above. 

Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487